Citation Nr: 0736333	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957 and from November 1958 to November 1962.  This case 
comes to the Board of Veterans' Appeals from an April 2004 
rating decision by the VA's RO in Nashville, Tennessee.  The 
Board remanded the issues of entitlement to service 
connection for both hearing loss and tinnitus in April 2006.  
Thereafter, the claim for entitlement to service connection 
for tinnitus was granted in a June 2007 rating decision and 
the issue of entitlement to service connection for hearing 
loss remained on appeal.


FINDING OF FACT

Competent evidence of a nexus between a hearing loss 
disability and service is not of record, and an organic 
disease of the nervous system was not manifest within one 
year of separation from service.


CONCLUSION OF LAW

Hearing loss was not incurred during active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.304, 3.306, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for Entitlement to Service Connection

The veteran claims that he has bilateral hearing loss as a 
result of noise exposure in service.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306. To establish service connection, there must be: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain cases, lay evidence of in-service occurrence 
of a disease or injury; and 3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Also applicable to the question of entitlement to service 
connection for hearing loss, where a veteran served ninety 
days or more during a period of war and certain chronic 
diseases, including an organic disease of the nervous system 
such as sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are silent for 
complaints or treatment regarding hearing loss.  The 
veteran's separation examination, undertaken in November 
1962, indicated normal hearing.  The audiogram performed 
specifically indicated the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-10
0
LEFT
-10
-10
-5
-10
-5

The veteran's service personnel records indicate that he 
served in an airborne early warning squadron but do not 
indicate definitive noise exposure in service as no MOS, 
related civilian occupation, or unit assignment is listed to 
further describe the veteran's duties during service.  
Therefore, the Board finds no evidence of hearing loss during 
active duty.

However, even assuming that the veteran was exposed to noise 
in service, the medical evidence of record does not support a 
conclusion that the veteran's current hearing loss is related 
to such noise exposure.

The veteran underwent a VA examination in December 2006 that 
confirmed that he has hearing loss as defined by 38 C.F.R. 
§ 3.385.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
65
LEFT
40
45
60
75
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 74 percent in the left ear.  
This confirms the diagnosis of hearing loss as noted by a 
private doctor in a February 2004 letter.  This is the only 
audiogram of record after separation from service.  
Therefore, a current hearing loss disability has been shown.

The threshold question, therefore, is whether the veteran's 
current hearing loss is related to service.  The VA examiner, 
after a full review of the claims file including the service 
medical and personnel records, as well as after obtaining a 
detailed history of noise exposure both during service and 
after separation, concluded that the veteran's hearing loss 
was not likely to be attributed to noise exposure in service.  
The VA examiner based this opinion on the normal hearing 
shown upon examination at separation and the noise exposure 
after separation while working in a mine and other noisy 
occupations.  This evidence weighs against the veteran's 
claim.

The Board places significant probative value on the VA 
examiner's conclusion that the veteran's current hearing loss 
is not related to noise exposure in service because he made a 
full review of the claims file and obtained a full and 
detailed history from the veteran of noise exposure not only 
during service but after service.  

In support of his claim, the veteran submitted a letter from 
his private physician.  However, the Board finds that the 
physician's statement less probative on the issue of medical 
nexus.  First, the private physician related the history of 
service as detailed by the veteran and concluded that it is a 
"significant possibility" that the veteran's current 
hearing loss "may be at least partially attributable to his 
service."  

However, unlike the VA examiner, the private physician did 
not address the veteran's noise exposure after separation nor 
the normal hearing displayed at the separation examination.  
Moreover, the use of language such as "possibility" is 
admittedly speculative and insufficient to establish a 
medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Additionally, there is no evidence of record that the 
veteran's hearing loss manifested to a degree of 10 percent 
or greater within one year of separation from service.  The 
only audiogram of record was taken in December 2006.  While 
this audiogram indicates hearing loss as defined by 38 C.F.R. 
§ 3.385 consistent with a disability rating of 10 percent for 
hearing loss, it was taken over 40 years after separation and 
there is nothing in the claims file to suggest that the 
veteran had this severe of a hearing loss disability within 
one year of his separation.

In addition, the Board has considered the veteran's 
statements asserting a relationship between his hearing loss 
and noise exposure in active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and there is no doubt to be 
resolved.

II.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was subsequently also 
asked to submit evidence and/or information in his possession 
to the RO.  Further, post-adjudication notification was 
provided by way of the June 2004 statement of the case, and 
in June 2007 and August 2007 supplemental statements of the 
case.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in an August 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical and personnel records.  Further, the veteran 
submitted a letter from his private physician, which has been 
considered by the Board.  

Moreover, the appellant was afforded a VA medical examination 
in December 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


